DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 6/30/2021.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 6/30/2021, 7/15/2021 has been considered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Damien G. Loveland on 12/30/2021.
	Claims 11 and 13 are amended as follows:
	 11. (Original) A method to measure melanopic irradiance in a physical environment, comprising: rotating a camera about its axis within the physical environment to generate a panoramic image; calibrating the panoramic image to correspond to CIE XYZ tristimulus values of the physical environment at a position of the camera; and using spectral power distribution values of one or more light sources in the physical environment to calculate a melanopic irradiance at the position of the camera.
	13. (Original) A system to measure melanopic irradiance in a physical environment, comprising: a calibrated panoramic digital camera; a device to rotate the camera to generate a panoramic image; a computer configured to calibrate the panoramic image to CIE XYZ tristimulus values at a position of the camera in the physical environment; a database with spectral power distribution values of light .
Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
	As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for calculating melanopic dose rate for a direction of gaze at a position in a virtual environment comprising the steps of: calculating, by a processor, a direct spherical irradiance at the position from one or more light sources, as a function of angle; multiplying, by the processor, the direct spherical irradiance by a melanopic conversion factor that depends on a spectral power distribution of the direct spherical irradiance; calculating, by the processor, an indirect spherical irradiance at the position from multiple light source patches, as a function of angle, in combination with the rest of the limitations of the claim.
	Claims 2-8 are allowed by the virtue of dependency on the allowed claim 1.
	As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for calculating melanopic dose rate for a direction of gaze at a position in a virtual environment comprising: a processor; a user interface connected to the processor; and a computer readable memory storing computer readable instructions, which, when executed by the processor cause the processor to: calculate direct spherical irradiance at the position from one or more light sources, as a function of angle; multiply the direct spherical irradiance by a melanopic conversion factor that depends on a spectral power distribution of the direct spherical irradiance; calculate an indirect spherical irradiance at the position from multiple light source patches, as a function of angle, in combination with the rest of the limitations of the claim.
	Claims 10 is/are allowed by the virtue of dependency on the allowed claim 9.
and using SPD values of one or more light sources in the physical environment to calculate a melanopic irradiance at the position of the camera, in combination with the rest of the limitations of the claim.
	Claim 12 is/are allowed by the virtue of dependency on the allowed claim 11.
	As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system to measure melanopic irradiance in a physical environment, comprising: a calibrated panoramic digital camera; and a computer configured to calculate the melanopic irradiance from the CIE XYZ tristimulus values and the SPD values, in combination with the rest of the limitations of the claim.
	Claims 14-15 are allowed by the virtue of dependency on the allowed claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Slaughter et al. (US 2019/0209858 A1) teaches a system for selectively influencing the circadian system of a human being, or other human stimulus factor, while simultaneously making minimal shifts to a specified operational parameter of the light source, such as correlated color temperature (CCT), color rendering index, look on a fixture, net lumen output, or a power consumption requirement. An example involves image processing to produce drive signals for emitters of a source array in a luminaire .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886